
	
		II
		112th CONGRESS
		1st Session
		S. 1444
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Akaka (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the presentation of a United States flag
		  on behalf of Federal civilian employees who are killed while performing
		  official duties or because of their status as Federal
		  employees.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Civilian Service Recognition Act
			 of 2011.
		2.Presentation of
			 United States flag on behalf of Federal civilian employees killed while
			 performing official duties or because of their status as Federal
			 employees
			(a)DefinitionsIn
			 this Act:
				(1)EmployeeThe
			 term employee has the meaning given that term in section 2105 of
			 title 5, United States Code, and includes—
					(A)individuals who
			 perform volunteer services at the discretion of the head of an executive
			 agency; and
					(B)an officer or
			 employee of the United States Postal Service or of the Postal Regulatory
			 Commission.
					(2)Executive
			 agencyThe term executive agency has the meaning
			 given that term in section 105 of title 5, United States Code, and includes the
			 United States Postal Service and the Postal Regulatory Commission.
				(b)Presentation of
			 flagUpon receipt of a request under subsection (c), the head of
			 an executive agency shall pay the expenses incident to the presentation of a
			 flag of the United States for an individual who—
				(1)was an employee
			 of the agency; and
				(2)dies of injuries
			 incurred in connection with such individual’s status as a Federal
			 employee.
				(c)Request for
			 flagThe head of an executive agency shall furnish a flag for a
			 deceased employee described in subsection (a) upon the request of—
				(1)the employee’s
			 next of kin; or
				(2)if no request is
			 received from the next of kin, an individual other than the next of kin as
			 determined by the Director of the Office of Personnel Management.
				(d)ExceptionsSubsections
			 (b) and (c) shall not apply if—
				(1)the head of the
			 executive agency determines that fulfilling the requirements of subsections (a)
			 and (b) would endanger the national security of the United States or require
			 the disclosure of classified information; or
				(2)the employee is
			 excluded from compensation for death under section 8102(a) of title 5, United
			 States Code.
				(e)Employee
			 notificationThe head of an executive agency shall provide
			 appropriate notice to employees of the agency of the flag benefit provided
			 under this Act.
			(f)RegulationsThe
			 Director of the Office of Personnel Management, in coordination with the
			 Secretary of Defense and Secretary of Homeland Security, may prescribe
			 regulations to implement this Act.
			
